Citation Nr: 1529461	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  08-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sickle cell disease.

7.  Entitlement to an initial compensable rating for right inguinal hernia with surgical scars. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1977 to September 1977 with the Army National Guard of Missouri and on active duty from October 1979 to June 1981.

This case comes before the Board of Veterans Appeals (Board) on appeal from January 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board remanded the issue of entitlement to service connection for right inguinal hernia with surgical scars, which the RO granted in an August 2014 rating decision.  The Board also remanded the remaining issues listed on the title page for additional development and adjudicative action pursuant to a November 2010 Joint Motion for Remand (JMR), which vacated the July 2010 Board decision.  The case has been returned to the Board for further appellate review.

Additional service treatment records and service personnel records were obtained and associated with the record in March 2007 and May 2013, both after the October 2004 rating decision that denied the issues of entitlement to service connection for a bilateral eye disorder, diabetes mellitus, hypertension, and sickle cell disease.  While these records are official service department records, they are not relevant to these disabilities on appeal.  As a result, the Board will continue to consider service connection for these disorders on the basis of new and material evidence, as listed on the title page accordingly.  See 38 C.F.R. § 3.156(c).

The issues of entitlement to service connection for a bilateral eye disorder; whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for diabetes mellitus, hypertension, and sickle cell disease; and entitlement to an initial compensable rating for right inguinal hernia with surgical scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the service-connected residuals of a right wrist fracture have not been manifested by ankylosis and the schedular rating criteria adequately contemplate its symptoms and impairment.

2.  The Veteran has not had a current bilateral hearing loss disability at any time during the appeal period or in close proximity thereto nor has any VA examiner been able to provide a medical opinion regarding a link to active military service due to the Veteran's lack of cooperation. 

3.  In an October 2004 rating decision, the RO denied a claim for entitlement to service connection for an eye condition.  The Veteran did not perfect his appeal by filing a notice of disagreement (NOD) and new and material evidence was not received within one year of the decision.

4.  The evidence received since the October 2004 rating decision, regarding service connection for a bilateral eye disorder, is new and material.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5215 (2014).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

3.  The October 2004 rating decision is final for the issue of entitlement to service connection for an eye condition.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received since the October 2004 rating decision to reopen the claim of entitlement to service connection for a bilateral eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of a right wrist fracture.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VA Office of General Counsel Opinion (VAOPGCPREC) 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an initial compensable evaluation for residuals of a right wrist fracture.

With regard to the issue of entitlement to service connection for bilateral hearing loss, the RO sent a letter to the Veteran in September 2007 prior to the initial decision on the claim in January 2008.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.  Neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The duty to assist the Veteran has also been satisfied in this case for the issues of an initial rating in excess of 10 percent for residuals of a right wrist fracture and entitlement to service connection for bilateral hearing loss.  The Veteran's service treatment records, service personnel records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with these claims.  The Veteran has not identified any outstanding medical records relevant to these claims being decided herein.  The Board also notes that the remand, discussed below, for post-service VA treatment records dated from 1991 to 2004 are not pertinent to the initial rating period for service-connected residuals of a right wrist fracture or to the establishment of a current disability of bilateral hearing loss within close proximity to the date of claim in August 2007.  As a result, there is no prejudice to the Veteran from deciding these claims at this time.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for service-connected residuals of a right wrist fracture in December 2007 and July 2014 as well as for bilateral hearing loss in December 2007, March 2008, and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the December 2007 VA joints examination and July 2014 VA Disability Benefits Questionnaire (DBQ) examination for wrist conditions are adequate because provided the requisite objective and subjective test results to adequately rate the Veteran's residuals of a right wrist fracture and the examiners reviewed the Veteran's claims file and considered his medical history.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a right wrist fracture since he was last examined in July 2014.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-1995 (April 7, 1995).  In addition, the December 2007, March 2008, and July 2014 VA audiological examination reports are adequate because the examiners provided clear rationale for why audiometric findings were unavailable for documentation. 

Thus, there is adequate medical evidence of record to make a determination for the issues of an initial rating in excess of 10 percent for residuals of a right wrist fracture and entitlement to service connection for bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Initial Rating in excess of 10 percent for Residuals of a Right Wrist Fracture

The service-connected residuals of a right wrist fracture are assigned at 10 percent disabling for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In order to receive a rating in excess of 10 percent, the Veteran's service-connected residuals would have to be productive of ankylosis.  Id., Diagnostic Code 5214.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  

For VA purposes, normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion.  38 C.F.R. § 4.71, Plate I.  Based on the aforementioned range of motion findings, the record shows that the Veteran's right wrist is not fixated or immobile even when painful motion is considered.

On VA examination in December 2007, the Veteran demonstrated limited palmar flexion to 51 degrees and limited dorsiflexion to 41 degrees.  The Veteran reported having residuals of pain, stiffness, and during flare-ups experiencing some swelling and liming usage of the right hand and wrist.  He informed the VA examiner that he performs light housework, able to make a full fist but not a forceful grip, and dresses himself, to include buttoning and tying his shoes, although it takes a little longer.  The Veteran also reported he did not self medicate the right wrist and that flare-ups occur once or twice a month lasting for two days over the baseline level of pain after excessive grasping and handling objects or direct contact with a solid object.  Following the clinical evaluation, the examiner reported there were findings of pain, stiffness, and fatigability, but no weakness, incoordination, reduced functionality following repetitive range of motion testing, or muscle atrophy.  

On VA examination in July 2014, the Veteran demonstrated limited palmar flexion to 50 degrees and further limited dorsiflexion to 30 degrees.  Following repetitive-use testing, palmar flexion decreased to 40 degrees and dorsiflexion decreased to 20 degrees.  The Veteran reported that since the last VA examination, he experiences increased pain and stiffness with movements against resistance and with weather changes and self medicates with over-the-counter products.  The VA examiner reiterated findings of less movement than normal, weakened movement, and pain on movement, and that review of VA treatment records fail to document ongoing symptoms or treatment for the service-connected residuals.  

The Board notes that review of the remaining treatment records dated during the appeal period are silent for any complaints and/or treatment for the right wrist.

The Board finds that review of the evidentiary record does not indicate a showing of ankylosis in the right wrist to warrant a higher rating under Diagnostic Code 5214.  In fact, the evidence discussed above demonstrates his active mobility of the right wrist even during flare-ups of pain.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered a higher evaluation in this case based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran is in receipt of a schedular evaluation for limitation of motion of the right wrist, and as discussed above, the Board finds that the functional equivalent of ankylosis of the right wrist is not shown, even when considering the Veteran's flare-ups, pain, stiffness, some swelling, fatigability, non forceful grip, and degree of functional impairment.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  As such, the service-connected residuals of a right wrist fracture do not more closely approximate ankylosis.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of a right wrist fracture are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 and 5215.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints of pain, stiffness, swelling, non forceful grip, and limited usage during flare-ups are specifically contemplated in the rating criteria.  Moreover, the VA examiners' findings of functional impairment of the right wrist, to include fatigability, less movement than normal, weakened movement, pain on movement, and decreased range of motion after repetitive-use testing, are also contemplated in the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, such as the wrist, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings; however, concludes that the schedular maximum has been in effect throughout this appeal and referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected residuals of a right wrist fracture.  Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for residuals of a right wrist facture.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which include sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see M21-1, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Review of the Veteran's service treatment records show he demonstrated bilateral unimpaired hearing on February 1977, May 1980, and August 1980 service examinations.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Veteran also marked "no" for having or ever having had a history of hearing loss on Reports of Medical History dated February 1977, September 1977, and April 1981.  There were also no documented complaints or treatment pertaining to either ear noted during service.

Next, the Board finds that there was no current bilateral hearing loss disability at the time the Veteran filed this claim in August 2007, in close proximity thereto, or at some point thereafter.  

Prior to the Veteran filing his claim for service connection for bilateral hearing loss, a September 2004 VA outpatient active problem list did not include any disability for relevant to a hearing impairment.  VA treatment records, dated from November 2004 to September 2005 and September 2006 were silent for any complaints, treatment, or diagnoses of a hearing loss disability.

Review of additional VA treatment records, dated March 2007 and from August 2009 to August 2014, associated with the record during the appeal period are also silent for any complaints or treatment for hearing impairment or diagnoses of a hearing loss disability.  In fact, a March 2013 VA treatment record noted "no hearing barrier identified" when teaching.

As noted above, the Veteran was afforded VA audiological examinations in connection with this claim on appeal in December 2007, March 2008, and July 2014.  Neither examiner was able to complete the evaluation due to inconsistent results reflecting the Veteran's less than maximum effort.  Specifically, the VA examiners reported the following:

Although the Veteran was pleasant in demeanor, the test results were inconsistent and do not appeal to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest reliability.  Test results considered invalid and unreliable and therefore were not reported.  (December 2007)

Veteran here for [compensation/pension] exam.  Took [history] from Veteran and began testing.  Results are obviously non organic.  Very poor [pure-tone average]/[speech recognition or reception threshold] agreement, poor intertrial reliability, poor agreement with observed auditory behavior.  Veteran was reinstructed and results did not improve so testing was terminated.  (March 2008)

Veteran is here today for audio [compensation/pension] evaluation.  Results of testing are considered inconsistent and unreliable and therefore cannot be reported.  Veteran was instructed and tested, interviewed and responses were inconsistent. Veteran was reinstructed and both intra and inter test reliability was very poor so testing was terminated.  (July 2014).

As a result, the Board finds that test results from these VA audiological examination reports are adequate because each examiner fully explained why audiometric findings were unavailable for documentation, yet lack probative value to show a current hearing loss disability.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (regarding a veteran's responsibilities to assist in the development of his/her appeal).  Moreover, each VA examiner was unable to provide a medical opinion regarding the existence of a current hearing loss disability related to service due to the Veteran's lack of cooperation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not done so.  See September 2007 notice letter; January 2008 rating decision, September 2008 statement of the case (SOC); and September 2009 and August 2014 supplemental statement of the case (SSOC).  The existence of a current disability and link to active military service are essential elements of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  Thus, there is no basis upon which to award service connection in this case.

New and Material Evidence for Bilateral Eye Disorder

Again, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  

In an October 15, 2004 rating decision, the RO denied the Veteran's original claim for entitlement to service connection for an eye condition due to the absence of a current disability.  The Veteran did not perfect his appeal by filing a NOD.  On October 12, 2005, VA outpatient treatment records dated from November 2004 to September 2005 were obtained and associated with the record.  While these records were received within one year of the October 2004 rating decision, they were not relevant to the service connection claim for an eye condition.  As such, the Board finds that new and material evidence was not received within one year of the October 2004 decision.  Therefore, the October 2004 rating decision is final for the issue of entitlement to service connection for an eye condition.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the October 2004 rating decision, the evidence included a May 2004 VA Form 21-526 (Application for Compensation and/or Pension Benefits), service treatment records dated from February 1977 to April 1981, two DD Form 214, September 2004 VA outpatient active problem list, and September 2004 VA examination for hemic disorders.  

The additional evidence received since the October 2004 rating decision, particularly, VA treatment records dated September 2006, September 2012, and February 2014, were not previously associated with the record.  These records document diagnoses of a bilateral eye disorder.  Specifically, VA treatment records show the Veteran was assessed with mild hypertensive retinopathy in September 2006, bilateral immature cataract and refractive error/presbyopia in September 2012, and mild bilateral nonproliferative diabetic retinopathy in February 2014.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the October 2004 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.







ORDER

An increased rating in excess of 10 percent for right wrist fracture with surgical scars is denied.

Service connection for bilateral hearing loss is denied.

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disorder, the claim is reopened.


REMAND

A remand is needed for the issues of entitlement to service connection for a bilateral eye disorder and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, hypertension, and sickle cell disease because a review of the record shows that one of the directives from the prior March 2011 remand was not adequately completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

In the March 2011 remand, the Board noted that the parties indicated in the November 2010 JMR that "[a]lthough the record contains some VA medical records, it appears that medical records from the VA Medical Center, John Cochran division in St. Louis were not requested and the Appellant was not given any notice that such records were not requested or were not available."  The AOJ was specifically directed to take the appropriate steps to specifically obtain VA treatment records from the VA medical center, John Cochran vision, in St. Louis, Missouri.  

Review of the record includes VA treatment records dated from November 2004 to September 2005 were obtained and associated with the record in October 2005.  Although these records were not noted by the AOJ as reviewed in the January 2008 rating decision, September 2008 SOC, or September 2009 and August 2014 SSOC, the Federal Circuit held that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination must be presumed to have been reviewed by [VA], and no further proof of such review is needed."  Gonzalez v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Subsequently, VA treatment records dated September 2006 and March 2007 were obtained and associated with the record in April 2007 and January 2008, respectively.  Pursuant to the March 2011 remand directive, VA treatment records from the VA medical center, John Cochran division, in St. Louis, Missouri dated from August 2009 to August 2014 were obtained and associated with the Virtual VA electronic claims file in August 2014.  

In light of the Veteran's assertion on the May 2004 VA Form 21-526 that he began treatment for an eye condition, diabetes mellitus, hypertension, and sickle cell disease in August 1991 at the VA medical center, John Cochran division, in St. Louis, Missouri; the September 2004 VA examiner's notation of the existence of VA treatment records since October 1997; the November 2010 JMR; and absence of records from the identified VA facility prior to November 2004, the Board finds that a remand is needed for these issues to obtain the existence of any VA treatment records prior to November 2004.  

In addition, a remand is required for the issue of entitlement to an initial compensable rating for right inguinal hernia with surgical scars for issuance of a SOC.  In an August 2014 rating decision, the RO denied this issue.  In a September 2014 statement, the Veteran's attorney expressed the Veteran's disagreement regarding the August 2014 decision, thus filing a NOD.  No SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding relevant VA treatment records dated prior to November 2004, to include as early as August 1991, from the VA medical center, John Cochran division, in St. Louis, Missouri.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the issues of entitlement to service connection for a bilateral eye disorder and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, hypertension, and sickle cell disease should be reviewed on the basis of additional evidence.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Issue a SOC addressing the issue of entitlement to an initial compensable rating for right inguinal hernia with surgical scars.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran and his attorney that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


